UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):October 7,2009 China HGS Real Estate Inc. (Exact name of registrant as specified in its charter) Florida 000-49687 33-0961490 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification Number) 6 Xinghan Road, 19th Floor, Hanzhong City,Shaanxi Province, PRC 723000 (Address of principal executive offices) (zip code) (212) 232-0120 (Registrant's telephone number, including area code) ––––– Copies to: Richard I. Anslow, Esq.
